Citation Nr: 0321476	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as lung disease) as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  A sinus condition was not shown in service.

3.  The evidence submitted in support of the claim for 
service connection for a sinus condition does not establish a 
nexus between current mild left maxillary chronic sinusitis 
and service.

4.  The veteran has chronic obstructive pulmonary disease.

5.  Lung disease, including chronic obstructive pulmonary 
disease, was not shown in service.

6.  Lung disease, including chronic obstructive pulmonary 
disease, resulting from herbicide (including Agent Orange) 
exposure, was not incurred or aggravated by service.




CONCLUSIONS OF LAW

1.  A sinus condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service, including as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
October 2001 rating decision and the February 2002 Statement 
of the Case, the RO provided the veteran with the applicable 
law and regulations and gave notice as to the evidence 
generally needed to substantiate his claims.  The RO advised 
the veteran in an August 2001 letter of what evidence is 
needed to substantiate his claim, as well as advising him of 
VA's responsibilities and the his own responsibility in 
developing the record.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has had the opportunity to submit 
evidence and argument in support of his claim, including the 
scheduling of a Board hearing, and he did not indicate the 
existence of any outstanding Federal government record that 
could substantiate his claim.  Nor did he refer to any other 
records that could substantiate his claim that are not 
already in the file.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to make 
a showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2002); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, Type II 
diabetes mellitus, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2002).  All of the presumptive 
cancers, with the exception of respiratory cancers (which 
have a 30-year presumptive period), may be presumed to have 
been incurred during active military service as a result of 
exposure to herbicide agents, if manifest to a degree of 10 
percent or more at any time subsequent to exposure to 
herbicide agents during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).  

The veteran's DD Form 214 reflects that the veteran served in 
Vietnam from August 1970 to August 1971.

Service medical records show that the veteran underwent a 
pre-induction physical examination in July 1969, which 
indicated no defects or diagnoses.  The veteran underwent a 
periodic physical examination in August 1972, which revealed 
no defects or diagnoses.  The veteran underwent a physical 
examination in June 1977 for expiration of his term of 
service.  The veteran completed a Report of Medical History 
for the examination, in which, he denied ever having ear, 
nose or throat trouble, sinusitis, shortness of breath, pain 
or pressure in the chest, or chronic cough.  Treatment 
records show no complaints or diagnoses pertaining to the 
respiratory system.

Inpatient records from W.C. Hospital in June 1986 show that 
the veteran was evaluated for a nodule in his left lung.  
Medical history showed a 21/2-pack daily cigarette smoking 
history.  The veteran had been in good health until a chest 
x-ray was interpreted to show a lesion in the left upper lobe 
of the lung.  Repeat x-rays and CT scans were interpreted to 
be consistent with a definite nodule.  A CT scan done one 
month before admission was interpreted to show evidence of 
calcification and density studies were not supportive of a 
benign process.  Physical examination was essentially 
unremarkable; lungs were clear.  The veteran underwent a left 
thoracotomy and segmental resection of a coin lesion.  The 
final diagnosis was coin lesion, left lung.

Outpatient treatment records show that in February 1992 the 
veteran presented with complaints of nasal drainage and 
bloody discharge.  Following a physical examination, the 
assessment was deviated nasal septum and acute or chronic 
sinusitis.  X-rays of the paranasal sinuses were taken and 
interpreted to show normal sinuses.  The veteran presented 
with respiratory complaints again in March, September, and 
December 1992, April and December 1993, February 1995, March 
and December 1998, December 1999, and December 2000.  
Reported symptoms included sore throat, morning cough, 
shortness of breath, nasal congestion, yellow sputum, yellow 
nasal discharge, rhinorrhea, phlegm, ear clogged, sinus 
drainage, chest and head congestion.  Chronic obstructive 
pulmonary disease was suspected in May 1992.  Chest X-rays 
done in May 1992 were interpreted to show a normal 
postoperative chest.  Sinus X-rays were taken in June 1994, 
which were interpreted to show normal sinuses.  Chronic 
obstructive pulmonary disease was diagnosed in July 1996.

The veteran underwent a compensation and pension (C&P) 
physical examination in August 2001.  By way of history, it 
was reported that he had had a partial lobectomy in 1986 as a 
result of a "fungus" from chickens or pigeons.  The veteran 
reported that two years earlier, his doctor told him that he 
had decreased lung capacity.  At the time, he was 
experiencing shortness of breath after climbing one or two 
flights of stairs, or when moving equipment, or doing normal 
yard maintenance.  The veteran also reported sinus problems, 
consisting of feeling clogged up and difficulty breathing 
without medication.  He indicated that for many years he 
frequently experienced sinus or ear infections, which had 
become worse over the last two years.  He disclosed that he 
takes Tylenol sinus every day to control his symptoms.  

Physical examination indicated the head and neck were 
essentially negative.  The oropharynx was clear and nasal 
passages were nonobstructive.  Mucosa was moist and there was 
no facial tenderness.  Lungs were clear and chest anterior-
posterior diameter was increased.  There was a well-healed 
left thoracotomy scar.  A chest X-ray was interpreted to show 
bilateral chronic interstitial fibrosis and status post left 
thoracotomy.  Pulmonary function tests showed early 
obstructive impairment.  X-rays of the sinuses were 
interpreted to show mild left maxillary chronic sinusitis.  
The pertinent diagnoses were as follows: (1) mild chronic 
obstructive pulmonary disease-decreased pulmonary function 
as likely as not related to cigarette smoking and past 
partial lobectomy of the lung; (2) mild left maxillary 
chronic sinusitis.


II.  Analysis

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Review of the record in this matter reveals that the veteran 
has a current diagnosis of chronic obstructive pulmonary 
disease and mild left maxillary chronic sinusitis.  The 
record does not, however, reflect any evidence of service 
incurrence or aggravation of either disorder.  Consequently, 
a nexus between the veteran's current diagnoses and service 
has not been established.  Review of the veteran's service 
medical records disclose no complaints or diagnoses of sinus 
complaints or diagnoses.  Moreover, when the veteran 
completed a medical history for his separation physical 
examination, he denied having ear, nose or throat trouble, or 
sinusitis at that time or in the past.  The record reveals 
the initial diagnosis of sinusitis occurred in February 1992 
and the diagnosis was tenuous as to whether the disorder was 
acute or chronic.  X-rays of the sinuses taken at that time 
and again in July 1994 were interpreted to be normal.  
Confirmation of the diagnosis by x-ray was not made until 
2001, when x-rays were interpreted to show mild left 
maxillary chronic sinusitis.  The Board considers the initial 
diagnosis in 1992, approximately 15 years after the veteran's 
separation from service, quite remote from service.  In light 
of the absence of complaints or diagnosis in service and the 
remoteness of the initial diagnosis, the Board finds that 
service connection for sinusitis is not warranted.

In regard to the veteran's chronic obstructive pulmonary 
disease, there is no evidence of treatment or diagnosis of 
respiratory illness during service.  Again, at the time of 
his separation physical, the veteran denied any current or 
past respiratory symptoms, such as, shortness of breath, pain 
or pressure in the chest, or chronic cough.  The veteran has 
reported a history of a partial lobectomy resulting from 
exposure to chickens or pigeons in 1986.  X-rays of the chest 
in 1992, approximately 15 years after separation, were 
interpreted to show a normal postoperative chest.  Chronic 
obstructive pulmonary disease was not definitely diagnosed 
until 1996, approximately 20 years after the veteran 
terminated his active service.  The Board considers diagnosis 
20 years after service too remote to substantiate service 
connection absent any evidence of complaints in service and 
for many years after separation from service.  

Regulations do not provide for presumptive service connection 
for chronic obstructive pulmonary disease based on exposure 
to herbicides during active service.  38 C.F.R. § 3.309(e).  
Moreover, there is no medical evidence suggesting a causal 
relationship between any exposure to herbicides in service 
and the development of the veteran's lung disorders.  

The Board notes that the VA examiner disclosed that the 
veteran's claims file was not available for his review.  For 
that reason the Board considered ordering a new VA C&P 
physical examination or opinion.  The Board determined, 
however, that neither is necessary for disposition of the 
appeal.  Specifically, a medical examination or opinion is 
not needed because the record does not indicate that the 
veteran suffered from sinusitis or chronic obstructive 
pulmonary disease in service and there is no indication that 
these current diagnoses may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  As discussed earlier, service medical 
records are negative for any mention of the disorders and the 
record does not reveal any pertinent diagnosis for many years 
after service ended.  Accordingly, with respect to the duty 
to assist, the Board finds that the evidence of record, which 
includes numerous private medical records, is sufficient to 
dispose of the issue on appeal.  

The evidence in this matter is overwhelmingly against the 
claim.  Accordingly, reasonable doubt is not for application.






ORDER

Service connection for a sinus condition is denied.

Service connection for chronic obstructive pulmonary disease 
(claimed as lung disease) as a result of exposure to 
herbicides is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

